Citation Nr: 0110728	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-04 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $2,413.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to May 
1946.  The appellant is the veteran's spouse and the 
designated spouse payee for the veteran's VA improved pension 
benefits.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

A review of the claims folder reveals that the veteran 
suffers with Alzheimer's disease, and has been a resident of 
a nursing home since 1994 due to mental incompetence 
associated with this disease.  The veteran applied for and 
was awarded non-service connected pension benefits with an 
additional amount for aid and attendance, effective from May 
1994.  The award letter, dated in September 1994, and the 
enclosed VA Form 21-8768, explained the veteran's rights with 
regard to this benefit as well as the responsibility to 
report any change in family income or net worth immediately.  

By rating decision dated in December 1994, the RO determined 
that the veteran was entitled to special monthly pension on 
account of the need of regular aid and attendance from 
January 1994.  The veteran was also found to be incompetent 
for VA purposes from December 1994.  In June 1995, the 
appellant was designated as the spouse payee for the receipt 
of the veteran's pension benefits.  

The appellant, as the spouse payee, completed the Improved 
Pension Eligibility Verification Reports from 1995 to the 
present.  

In 1999, the veteran's pension benefits were retroactively 
adjusted for the calendar year 1996, due to an income 
verification match (IVM) which revealed that the veteran and 
appellant had received previously unreported unearned income 
in calendar year 1996.  This action created an apparent 
overpayment of $2,413.00.

It appears that the appellant has raised the issue of the 
validity of the underlying debt.  In August 1999, she 
requested that the RO provide her with an explanation of the 
amount of the overpayment and why she owed that amount.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the validity of a debt is 
challenged by an appellant, a threshold determination must be 
made on that question prior to a decision on a request for 
waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).  The VA General Counsel has reinforced this 
obligation by holding that where the validity of a debt is 
challenged that issue must be developed before the issue of 
entitlement to waiver of the debt can be considered.  See 
VAOGCPREC 6-98.  Under 38 U.S.C.A. § 7104(c) (West 1991), the 
Board is bound by the precedent opinions that are issued by 
the Office of the VA General Counsel.  Accordingly, this 
challenge as to the validity of this debt, including the 
validity of the amount of the debt, must be fully addressed 
before a determination on the appellant's request for waiver 
of recovery can be made.

Accordingly, this case is REMANDED for the following actions:

1.  The appellant should be asked to 
submit copies of any verification in her 
possession showing the monthly income 
from all sources of the veteran's and the 
appellant (wife payee) during 1996.  This 
evidence should be associated with the 
claims folder.

2.  An appropriate official at the RO 
should then adjudicate the issue of 
whether the creation of the debt caused 
by overpayment of VA improved pension 
benefits in the calculated amount of 
$2,413 is valid.  The amount of any 
resulting debt should be re-calculated 
and an explanation of how that amount was 
determined should be included.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  The issue of validity of the debt 
should then be addressed by the RO.  If 
the issue of whether the overpayment of 
VA pension benefits was properly created 
is not resolved in the appellant's favor, 
the Committee should again consider the 
appellant's request for a waiver of the 
recovery of an overpayment of VA pension 
benefits.  

If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should set forth a clear and concise 
explanation of how the dollar amount of 
the overpayment was calculated, a citation 
to pertinent laws and regulations, and 
detailed reasons and bases for the 
decision.  The appellant and her 
representative should be afforded the 
appropriate period of time to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 


(CONTINUED ON NEXT PAGE)

been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



